F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAR 28 2000
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 99-5236
v.                                               (N. District of Oklahoma)
                                                  (D.C. No. 98-CV-556-B)
TIM LANDRY,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      This case is before the court on Tim Landry’s request for a certificate of

appealability (“COA”). Landry seeks a COA so that he can appeal the district


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
court’s denial of his 28 U.S.C. § 2255 petition. See 28 U.S.C. § 2253(c)

(providing that a COA is a necessary predicate to an appeal from the denial of a

§ 2255 petition). Landry is entitled to a COA only upon making “a substantial

showing of the denial of a constitutional right.” See id. § 2253(c)(2). He can

make such a showing by demonstrating that the district court’s resolution of the

issues he seeks to raise on appeal are reasonably debatable, subject to a different

resolution on appeal, or otherwise deserving of further proceedings. See Barefoot

v. Estelle, 463 U.S. 880, 893 (1983). In his § 2255 petition, Landry broadly

asserted that his guilty plea was not knowing and voluntary and that both his trial

and appellate counsel were ineffective. In an exceedingly thorough Order, the

district court cited to controlling Supreme Court and Tenth Circuit authority and

rejected each of Landry’s claims on the merits. This court has conducted an

equally thorough de novo review of Landry’s request for a COA and

accompanying brief, the district court’s Order, and the entire record on appeal.

After such review, this court has nothing to add to the district court’s clear,

comprehensive, and correct resolution of Landry’s claims. Accordingly, this

court DENIES Landry’s request for a COA for substantially those reasons set




                                          -2-
forth in the district court’s Order dated November 15, 1999, and DISMISSES this

appeal. Landry’s motion for bail pending resolution of this appeal is DENIED as

moot.

                                    ENTERED FOR THE COURT:



                                    Michael R. Murphy
                                    Circuit Judge




                                      -3-